Case 2:20-cv-07309-DSF-JC Document 70 Filed 11/25/20 Page 1 of 3 Page ID #:4206



  1    John D. Cline (State Bar No. 237759)
       cline@johndclinelaw.com
  2    LAW OFFICE OF JOHN D. CLINE
       50 California Street, Suite 1500
  3    San Francisco, CA 94111
       Telephone: (415) 662-2260
  4    Facsimile: (415) 662-2263
  5    Patrick W. Blegen (pro hac vice)
       pblegen@blegengarvey.com
  6    BLEGEN & GARVEY
       53 West Jackson Blvd., Suite 1424
  7    Chicago, IL 60604
       Telephone: (312) 957-0100
  8    Facsimile: (312) 957-0111
  9    Attorneys for Defendant
       TAHAWWUR RANA
 10
 11                        UNITED STATES DISTRICT COURT
 12                       CENTRAL DISTRICT OF CALIFORNIA
 13
 14    UNITED STATES OF AMERICA,                    Case No. 2:20-CV-07309-DSF (JC)
 15                   Plaintiff,
 16                                                 SUPPLEMENTAL
             v.                                     MEMORANDUM IN SUPPORT
 17                                                 OF MOTION OF TAHAWWUR
       TAHAWWUR RANA,                               RANA FOR RELEASE
 18                   Defendant.
 19
 20
 21
 22
            On August 11, 2020, defendant Rana filed a motion for release from custody
 23
      on certain conditions. Doc. 50; see Docs. 53 (government opposition), 54 (reply).
 24
      That motion remains pending. Rana submits this supplemental memorandum in light
 25
      of the recent COVID-19 outbreak at the Metropolitan Detention Center, where he is
 26
      imprisoned.
 27
 28
                                                             SUPP. MEMO RE DEFENDANT'S
                                              -1–                   MOTION FOR RELEASE
Case 2:20-cv-07309-DSF-JC Document 70 Filed 11/25/20 Page 2 of 3 Page ID #:4207



  1
            On November 16, 2020, MDC reported 99 inmates had tested positive. By 3
  2
      p.m. on November 24, that number had grown to 219 inmates and 12 staff members.
  3
      See https://www.bop.gov/coronavirus/. As the Court may recall, Rana tested positive
  4
      for COVID-19 in late April and again in June of this year. Doc. 44 at 19. For some
  5
      period of time, he may have enjoyed immunity from a second infection. But with the
  6
      passage of time, any such immunity weakens. A recent CDC presentation concluded,
  7
      for example, that "[b]ased on the current evidence for SARS-CoV-2, reinfections are
  8
      likely uncommon within 3 months."            Updates to COVID-19 Immunity and
  9
      Epidemiology      to    Inform     Vaccine      Policy    at    29    (available     at
 10
      https://www.cdc.gov/vaccines/acip/meetings/downloads/slides-2020-10/COVID-
 11
      Wallace.pdf).     But "[b]ased on what we know from other related human
 12
      coronaviruses, people appear to become susceptible to reinfection around 90 days
 13
      after onset of infection." CDC, Duration of Isolation and Precautions for Adults with
 14
      COVID-19 (available at https://www.cdc.gov/coronavirus/2019-ncov/hcp/duration-
 15
      isolation.html#:~:text=Based%20on%20what%20we%20know,after%20onset%20o
 16
      f%20infection).
 17
            It has been at least six months since Rana was infected. Because he is well
 18
      beyond the three-month window of likely immunity, he may be at significant risk of
 19
      reinfection. That risk is particularly acute because of his high likelihood of exposure
 20
      to infected persons at MDC, see CDC, People Who are Incarcerated at Correctional
 21
      and Detention Facilities (available at https://www.cdc.gov/coronavirus/2019-
 22
      ncov/community/correction-detention/faq.html#People), and his serious health
 23
      conditions, including chronic renal failure (Stage II), chronic heart disease,
 24
      hypothyroidism, hyperlipidemia, GERD, enlarged prostate, and calcium deficiency,
 25
      see Doc. 44 at 18. At least two of Rana's medical issues--chronic kidney disease and
 26
      heart conditions--are known to create an increased risk of serious illness from the
 27
      virus that causes COVID-19. See CDC, People with Certain Medical Conditions
 28
                                                                SUPP. MEMO RE DEFENDANT'S
                                               -2–                     MOTION FOR RELEASE
Case 2:20-cv-07309-DSF-JC Document 70 Filed 11/25/20 Page 3 of 3 Page ID #:4208



  1
      (available       at       https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
  2
      precautions/people-with-medical-conditions.html).
  3
                                      CONCLUSION
  4
            For the foregoing reasons, and for the reasons in Rana's initial motion (Doc.
  5
      50) and reply (Doc. 54), we ask the Court to order Rana released on appropriate
  6
      conditions.
  7
       Dated: November 25, 2020                Respectfully submitted,
  8
  9
                                                      /s/
 10                                                John D. Cline
 11
 12                                                    /s/
                                                   Patrick W. Blegen
 13
 14                                            Attorneys for Defendant
                                               TAHAWWUR RANA
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                             SUPP. MEMO RE DEFENDANT'S
                                             -3–                    MOTION FOR RELEASE
